Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-29 are cancelled.
Claims 30-50 are new.
Claims 30-50 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,303,851 in view of Santini et al. (U.S. Publication No. 2008/0015494).  Both claims contain a drug delivery device with an array of microneedles with multiple reservoirs to administer medication according to a treatment recommendation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-34, 42-47, and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santini, Jr. et al. (U.S. Publication No. 2008/0015494).
As per claim 30, Santini teaches a method for remotely administering drugs for treating a patient, the method comprising:
(a) providing a drug delivery device comprising:
	(i) an array of microneedles (Santini: para. 16; Pump patch with microneedles) to penetrate skin of the patient for the delivery device worn in direct contact with the skin of the patient (Santini: para 44; Transdermal drug delivery following the release of fluid from the reservoir.), the array of microneedles including micro-linear actuators configured for transdermal injections to less than one millimeter (Santini: para. 47; transdermal patch pump device with needles to deploy fluids from reservoirs.);
	(ii) one or more drug reservoirs (Santini: para. 42; multi-reservoir pump);
	(iii) a microfluidic chip having an array of microtubules with corresponding microfluidic channels respectively coupled to the array of microneedles for delivery of fluids contained in the one or more drug reservoirs to the array of microneedles (Santini: para. 43; para. 68; para. 145; Control means for actuating release of pharmaceutical agents from the reservoirs. Release of pharmaceuticals being controlled by control/activation means. );
	(iv) a micro pump coupled to pump a selected fluid of the fluids from the corresponding drug reservoir of the one or more drug reservoirs through a microfluidic channel of the microfluidic channels to a microneedle of the array of microneedles for the patient (Santini: para. 144; para. 88; Reservoir control means provides intermittent or continuous release of the drug from the reservoir.);
	(v) a microcontroller in electrical communication with the micro pump to control operation of the micro pump to dispense the selected fluids contained in the one or more drug reservoirs into the patient from the corresponding drug reservoir of the one or more drug reservoirs (Santini: para. 144-145; Microprocessor controlling the release of the drug from the reservoir.); and
	(vi) a power source (Santini: para. 144; power source);
(b) programming the microcontroller of the drug delivery device to administer at least one medicine associated with the corresponding fluids according to an instruction (Santini: para. 144; Operation of the reservoir opening system can be controlled by programmed microprocessor.);
(c) administering at least one medicine associated with the corresponding fluids according to the instruction (Santini: para. 97; Reservoir activation to release the contents of the reservoir.);
(d) wherein the drug delivery device is in wireless communication with a computing device (Santini: para. 144; Drug delivery device receiving signals wirelessly.); and
(e) wherein the microcontroller is programmable responsive to a patient diagnosis for a patient treatment recommendation associated with the instruction (Santini: para. 17; para. 49; System uses biosensors for detection and the drug released from the reservoirs are controlled.).
	Santini does not explicitly teach the following, however, Zimmermann teaches an array of microneedles configured with an out-of-plane configuration (Zimmermann: para. 16; using out-of-plane microneedles to deliver medicine.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have out-of-plane microneedles as taught by Zimmerman within the method of Santini.  It is within the capabilities of one of ordinary skill in the art to provide an out-of-plane array of microneedles as taught by Zimmerman to Santini teaching microneedles for therapy.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 31, the method of claim 30 is as described.  Santini further teaches (a) wherein the drug delivery device comprises a plurality of drug reservoirs (Santini: para. 42; multi-reservoir pump). 
As per claim 32, the method of claim 31 is as described.  Santini further teaches (a) wherein the drug delivery device, each drug reservoir contains medicines associated with the corresponding fluids (Santini: para. 100; The reservoirs can contain one or more drugs.). 
As per claim 33, the method of claim 32 is as described.  Santini further teaches (a) wherein the drug delivery device, each drug reservoir contains different medicines associated with the corresponding fluids for administration of a combination drug therapy (Santini: para. 100; The reservoirs can contain one or more drugs.). 
As per claim 34, the method of claim 31 is as described.  Santini further teaches 
(a) wherein the drug delivery device, at least one drug reservoir contains medicines associated with the corresponding fluids (Santini: para. 105; The reservoirs may include two or more different drugs);
(b) wherein the drug delivery device, at least one drug reservoir contains chemical enhancers associated with the corresponding fluids (Santini: para. 105; The reservoirs may include two or more different drugs and may include one or more transport enhancers.); and
(c) wherein the drug delivery device, the chemical enhancer assists absorption of the medication through the skin for the microneedle for a transdermal injection having a depth of less than one millimeter (Santini: para. 105; The reservoirs may include two or more different drugs and may include one or more transport enhancers, which essentially increases permeability through the skin.).
Claims 42-47 recite substantially similar limitations as those already addressed in claims 30-34, and, as such, are rejected for similar reasons as given above.
As per claim 49, the system of claim 43 is as described.  Santini further teaches further comprising: (a) a communication interface configured to download and upload information from and to at least one server (Santini: para. 125; para. 145).
As per claim 50, the system of claim 43 is as described.  Santini further teaches further comprising: (a) a heart rate sensor coupled to the microcontroller (Santini: para. 120).
Claims 35-41 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santini, Jr. et al. (U.S. Publication No. 2008/0015494) and further in view of Ruchti (WO 2011/075687).
As per claim 35, the method of claim 30 is as described.  Santini and Zimmerman do not explicitly teach the following, however, Ruchti teaches further comprising:
(a) providing a patient information database for retrieving and storing patient data associated for use of the drug delivery device (Ruchti: para. 29-30; Providing access through a medical device.); and
(b) providing at least one server operative to access the patient information database (Ruchti: para. 28; A medical network server is connected to a database to access and receive patient related information.).
One of ordinary skill in the art would have recognized that applying the known technique of Ruchti would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ruchti to the teachings of Santini and Zimmermann would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying remote monitoring of patient information during therapy to Santini and Zimmerman teaching a drug delivery system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that lessens the burden on medical providers, simplifies complexity of the physiological control problem, and provide updated treatment protocols as needed (Ruchti: para. 4).
As per claim 36, the method of claim 35 is as described.  Santini and Zimmerman do not explicitly teach the following, however, Ruchti teaches (a) where the computing device is remotely located from the server and configured for communication with the server over a network (Ruchti: para. 27; Drug delivery systems can be connected through a network.).
The motivation to combine the teachings is same as claim 35.
As per claim 37, the method of claim 36 is as described.  Santini and Zimmerman do not explicitly teach the following, however, Ruchti teaches (a) where the computing device includes a microprocessor and memory configured to execute and store a diagnostic computer application (Ruchti: para. 58; Decision support application provided.). 
The motivation to combine the teachings is same as claim 35.
As per claim 38, the method of claim 37 is as described.  Santini and Zimmerman do not explicitly teach the following, however, Ruchti teaches (a) where the computing device is configured for communication with the server using the Internet (Ruchti: para. 27; Drug delivery systems can be connected through a network.).
The motivation to combine the teachings is same as claim 35.
As per claim 39, the method of claim 37 is as described.  Santini teaches (a) where the computing device and the drug delivery device in combination provide a telehealth/telemedicine system for generation of health data for use with the patient data (Santini: para. 120-122; Using biosensors to monitor the patient that is transmitted to the delivery device.).
As per claim 40, the method of claim 39 is as described.  Santini teaches further comprising: (a) storing the health data in the patient information database as part of the patient data (Santini: para. 125; Storing the information in a memory chip and then sent wirelessly.).
As per claim 41, the method of claim 39 is as described.  Santini and Zimmerman do not explicitly teach the following, however, Ruchti teaches further comprising:
(a) generating the patient diagnosis and the patient treatment recommendation in real time using the diagnostic computer application using the health data and the patient data (Ruchti: para. 36; Therapy is updated based on the patient’s need.).
	The motivation to combine the teachings is same as claim 35.
Claim 48 recite substantially similar limitations as those already addressed in claim 36, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant’s arguments with respect to claims under prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 101862503A – Provides a system for delivering medication through off-plane microneedle arrays.
WO 2005060621 – Delivering medicine through microneedles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626